IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10415
                        Conference Calendar



HENRY RAY SIMPSON,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1755-A
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Henry Ray Simpson, Texas prisoner #899703, seeks a

certificate of appealability (COA) to appeal from the dismissal

of what the district court construed as his habeas corpus

application for failure to comply with a court order.    Simpson

was serving concurrent federal and state sentences, and he sought

to challenge his transfer from the federal prison system to the

Texas prison system.   He specifically stated that he is not

seeking habeas corpus relief.   Because Simpson did not attempt to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10415
                                 -2-

challenge the validity of his underlying convictions or

sentences, his action was not a habeas action, and no COA is

necessary for an appeal.    See Pierre v. United States, 525 F.2d
933, 935-36 (5th Cir. 1976).   Simpson’s COA motion therefore is

DENIED as unnecessary.

     The district court erred by dismissing Simpson’s action for

failure to comply with the deficiency order, see McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988); Simpson responded

timely to the order by correctly noting that his was not a habeas

action.   The district court’s error is harmless, however.

Simpson has no constitutional right to incarceration in any

particular prison system.    Olim v. Wakinekona, 461 U.S. 238, 245,

247-48 (1983).   Where Simpson served his concurrent sentences was

a matter for the two sovereigns involved to decide.     See United

States v. McCrary, 220 F.3d 868, 870-71 (8th Cir. 2000).       Simpson

does not identify any federal statute that gives him the right to

maintain a civil action and obtain the relief sought.    The

judgment of the district court is affirmed on the basis of lack

of subject-matter jurisdiction.

     COA DENIED AS UNNECESSARY; JUDGMENT AFFIRMED.